Almand, Chief Justice.
This appeal is from an order of September 7, 1971, remanding appellant in a habeas corpus proceeding to the custody of the appellee. The notice of appeal was filed on November 12, 1971. Held:
The notice of appeal not being filed within 30 days after entry of the judgment (Code Ann. § 6-803), and no extension being granted for the filing (Code Ann. § 6-804), this appeal must be dismissed. Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504).

Appeal dismissed.


All the Justices concur.